DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the maneuvering portion, and the radial holes of claim 24 must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The element 20 and 24 are not found in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification
The amended abstract was received on 14 May 2021.  This amended abstract is acceptable.
The amendment for the specification was received on 14 May 2021. The added language is found in the PCT/IT2017/000142 filed on 13 July 2017. Therefore, the amendment to specification is acceptable.
Claim Objections
Claim 12 is objected to because of the following informalities: In line 3 of the claim uses the term “head”, but in line 2 uses the term “rectilinear head”. The Office understands that both terms refer to the same structure. In order to avoid potential confusion, it is suggest to maintain the same nomenclate across the claims. Therefore, it is recommended to choose one of the two above terms to be used in the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (CN 104114124 A).
[AltContent: arrow][AltContent: textbox (Body with a handle)]
    PNG
    media_image1.png
    489
    613
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Pin)][AltContent: arrow][AltContent: textbox (Base)][AltContent: arrow][AltContent: textbox (Appendix is parallel to the handle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Width of the head)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Appendix is orthogonal with the head)][AltContent: arc][AltContent: textbox (Appendix)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    534
    495
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rectilinear head)]
[AltContent: arrow][AltContent: textbox (Base)][AltContent: arrow][AltContent: textbox (Pin)][AltContent: arrow][AltContent: textbox (Rectilinear head)][AltContent: ][AltContent: textbox (Appendix)][AltContent: ]
    PNG
    media_image3.png
    819
    395
    media_image3.png
    Greyscale


Regarding claim 12, Kim discloses a measuring instrument for orthodontic appliances (see Fig. 3, 6 and 7 above) including: 
a body with a handle and a rectilinear head oriented orthogonally to the handle (see annotated Fig. 3, 6 and 7 above), 
wherein from a distal edge of the head protrudes an appendix (315) (see annotated Fig. 6 above),  
wherein said appendix is orthogonal to said rectilinear head, that is, the appendix is oriented parallel to the handle (see annotated Fig. 6 above), and is formed by a base having a predetermined width from which emerges a pin having a length which is also predetermined (see annotated Fig. 6), in which the head is provided with a millimeter scale on at least one side adjacent of the appendix (see Fig. 3 or 7(c) above, [0052] – “scale 111 is a scale, unit is millimeter (mm)”). 
However, Kim does not disclose that the predetermined width of the base is a value selected among a plurality of predetermined values and is equal to the minimum distance between the bodies of the palatal expander in closed configuration.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the width of the base to a value associated with the distance between the bodies of the palatal expander when in close configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, Kim discloses all of the structural limitations of claim 12, as best understood by the Examiner. As all of the structural limitations are disclosed, having the width of the base be a value selected among a plurality of predetermined values and be equal to the distance between the bodies of a palatal expander in close configuration is capable of being executed. The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention as the prior art to patentably distinguish the claimed invention from the prior art. As Kim is capable of performing the intended use of the claimed invention, and the recitation of the intended use does not result in a structural difference, Kim discloses all of the limitations of claim 12.
However, Kim does not disclose that the measuring instrument is used to measure a palatal expander including two bodies adapted to assume a closed configuration in which they are at a minimum distance from each other and an open configuration in which the same bodies are at a greater distance from each other.
On the other hand, Kim provides a measuring instrument capable of measuring two bodies that assume a closed configuration and an open configuration located in the palatal area.
Therefore, since the measuring instrument of Kim includes all the claimed limitations as described above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the use of the bonding orthodontic measuring instrument of Kim, to further use it for measuring two bodies in the palatal area as claimed.
Regarding claim 13, Kim discloses the claimed invention substantially as claimed, as set forth above for claim 12, and where Kim discloses that the scale is formed by a plurality of indexes to the right and to the left of the appendix (see annotated Fig. 7(C)).  
Regarding claim 14, Kim discloses the claimed invention substantially as claimed, as set forth above for claim 12, and where Kim discloses that the scale is formed by a plurality of indexes only to one side of said appendix (see annotated Fig. 6 above, the scale extends from only the side facing the base).
Regarding claim 15, Kim discloses the claimed invention substantially as claimed, as set forth above for claim 12, and where Kim discloses that the scale used in the head is in millimeter (see [0052] – “scale 111 is a scale, unit is millimeter (mm)”), and that the appendix can be located in the center of the head so that one half of the indexes are on the left and the other half are to the right of the appendix (see Fig. 7(C)).
However, Kim does not disclose that the scale is formed by a plurality of indexes distanced 0.5 mm from each other.
It would have been an obvious to one of ordinary skill at the time of the claimed invention to modify the disclosed millimeter scale as taught by Kim so as to arrive at a scale forming a plurality of indexes at 0.5 mm apart from each other, since a scales indicating indexes at 0.5 mm apart from each are known in the art and furthermore, a change in the separation of the indexes to be half a mm in the scale is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 17, Kim discloses the claimed invention substantially as claimed, as set forth above for claim 12, and where Kim discloses that the pin is in a central position, arranged along a central symmetry axis of the instrument (see annotated Fig. 7(C) above).  
Regarding claim 18, Kim discloses the claimed invention substantially as claimed, as set forth above for claim 12, and where Kim discloses that the pin is in a lateral position with respect to a central symmetry axis of the instrument (see annotated Fig. 6 above).
[AltContent: arrow][AltContent: textbox (Head)][AltContent: textbox (Body)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (Inclined head with respect to the handle)][AltContent: ][AltContent: textbox (Flattened body)][AltContent: ]
    PNG
    media_image4.png
    460
    609
    media_image4.png
    Greyscale

Regarding claim 19, Kim discloses the claimed invention substantially as claimed, as set forth above for claim 12, and where Kim discloses that the body is a flattened body (see annotated Fig. 2 above).
Regarding claim 20, Kim discloses that the head is wider than the handle (see Fig. 3 above – handle decreases in width in direction of the head, that the head is wider than the portion of the handle holding the head).
Regarding claim 21, Kim discloses the claimed invention substantially as claimed, as set forth above for claim 12, and where Kim discloses that the head is inclined at a predetermined angle relative to the handle (see annotated Fig. 2(b) above).  
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (CN 104114124 A) in view of Yang (CN 202761476 U).
Regarding claim 16, Kim discloses the claimed invention substantially as claimed, as set forth above for claim 12.
However, Kim does not disclose that the indexes are numbered.
Yang teaches a medical dental measuring ruler, where the scale in the ruler is marked with number by a dye (see [0016] – “measuring scales and number marked by soluble dye is printed”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the scale of Kim, with the numbered scale of Yang, in order to provide the use a way to read easier the scale by reading the number of the scale. 
Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 14 May 2021 have been fully considered but they are not persuasive. 
Regarding claims rejection under 103 of page 3 of the Remarks, applicant argues that by adding the intended use of the measuring device into the claim overcomes prior art of Kim. 
However, the Office disagrees because the measuring device of Kim includes all the structural elements as described in the claims. 
Second, even when Kim’s is used for measuring small distances in the oral cavity for orthodontic installation, it provides the measuring capabilities to measure two bodies that can also be sued for two bodies located in a palatal expander that are in a close or an open configuration as claimed.
Third, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) 
The Office understands that the present claims do not define the sizes of the bodies of the palatal expander, nor the distance between each other when they are apart or in close configuration. Therefore, due to the claims do not provide a size, there is not limitation that the prior art of Kim cannot provide such measurements.
Furthermore, even if measurements are provided for such bodies and said close or open configurations as described in the claims, if all the structural elements claimed are present in the prior art, capable of providing such measurements, the present claims are not patentably distinct from the device of Kim
Therefore, due to the structural elements described in the claims are found in Kim’s, it is understood that the claims are not ready for allowance.
Regarding page 5, last paragraph of the Remarks, applicant argues that Kim’s only can provide a single measure, and that it can’t provide information about possible changes between two situations. However, the claims are describing a metering device that uses a scale for measuring a distance between two points. Wherein Kim’s device is capable of providing that information. Furthermore, the claim indicates that the base has a predetermined size equal to the minimum distance between the bodies. But, as indicated above, the present claims do not include any dimensions, and even if provided the relative dimensions as argued, it is understood that the device of Kim can be sized to provide the same dimensions.
Applicant argues that the present device has the ability to provide an original distance and the actual distance.
However, Kim’s can provide any distance of two bodies as far as the two bodies are at distance within the length of the scale, from two point in times if the bodies are moved. However, if the intension of the applicant is that his device has the capabilities to provide at the same time two distances, the original and the actual value. The present claims are not describing such configuration for the measuring device.
For all the reasons given above, it understood that the measuring device as described in the claims is found in the prior art of Kim, making the claims not ready for allowance. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772